PETERSON, Justice.
Defendant was found guilty by a district court jury of criminal sexual conduct in the first and second degrees, Minn.Stat. §§ 609.342(a) and 609.343(a) (1978), for an act of unlawful sexual intercourse with a child, and was sentenced by the trial court to a limited maximum prison term of 10 years. On this appeal from judgment of conviction defendant contends that he should be given a new trial because the trial court prejudicially erred in denying defendant’s pretrial motion to suppress his confession to the police. Specifically, defendant contends that the state failed to meet its burden of proof at the omnibus hearing that defendant knowingly and voluntarily waived his rights before he gave his statement. We affirm.
We see no need to recount any of the details of defendant’s sexual misconduct. It is sufficient to say that the evidence of guilt, which was strong, included a confession defendant made to the police which defendant contends should have been suppressed. There is no merit to this contention. The state’s evidence at the omnibus hearing established that although defendant refused to sign a written form waiving his Miranda rights, he quickly added that he nonetheless wished to talk with the police. He immediately proceeded to do so and at first denied his guilt, but then, without being pressured or given any promises, he broke down and admitted his guilt. The fact that defendant refused to sign the written waiver form did not, under the circumstances of this case, preclude a finding of waiver. North Carolina v. Butler, 441 U.S. 369, 373, 99 S.Ct. 1755, 1757, 60 L.Ed.2d 286 (1979).
Affirmed.